DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Applicant's election with traverse of Group II was previously acknowledged.  
The requirement was deemed proper and  made FINAL.
Claims 1-7 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
In the reply filed 7/7/22, Applicants amended claims 8, 10, 13, 17 and 19. 
Claims 1-20 are pending. 
Claims 8-20 read on the elected Group II and are under consideration. 

Claim Objections-Withdrawn
The objection to claim 8, 17 and 19 is withdrawn due to amendment of the claims.  
Claim Rejections – Withdrawn
Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to amendment of the claims. 
Claims 8, 13 and 19-20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention: Dr. Rath Healthy Blood Pressure (https://shop.drrath.com/products/dr-rath-healthy-blood-pressure-synergy-formula?currency=USD&variant=355750519&utm_medium=cpc&utm_source=google&utm_campaign=Google%20Shopping&gclid=CjwKCAjw9LSSBhBsEiwAKtf0nzoB1WNKia1eQGDyVmJgCj2TXq9xLAVMaqFExvg6rXwNbsDXxRwL5RoCJ58QAvD_BwE) is withdrawn due to Applicants arguments.
Claims 8, 12-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dr. Rath Healthy Blood Pressure (https://shop.drrath.com/products/dr-rath-healthy-blood-pressure-synergy-formula?currency=USD&variant=355750519&utm_medium=cpc&utm_source=google&utm_campaign=Google%20Shopping&gclid=CjwKCAjw9LSSBhBsEiwAKtf0nzoB1WNKia1eQGDyVmJgCj2TXq9xLAVMaqFExvg6rXwNbsDXxRwL5RoCJ58QAvD_BwE) is withdrawn due to Applicants arguments. 

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dr. Rath Healthy Blood Pressure (https://shop.drrath.com/products/dr-rath-healthy-blood-pressure-synergy-formula?currency=USD&variant=355750519&utm_medium=cpc&utm_source=google&utm_campaign=Google%20Shopping&gclid=CjwKCAjw9LSSBhBsEiwAKtf0nzoB1WNKia1eQGDyVmJgCj2TXq9xLAVMaqFExvg6rXwNbsDXxRwL5RoCJ58QAvD_BwE) in view of Lisinopril Solution- WebMD (available online 7/12/2011) is withdrawn due to Applicants arguments. 

Claim Objections
Claims 8 and 13 are objected to because of the following informalities:  Claims 8 and 13 have spacing issues. For example extra spaces between ranges and between commas.  Appropriate correction is required.

Claim Rejections - 35 USC § 112-Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 13-20  under 35 .S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing blood pressure with the micronutrient composition of claim 13, does not reasonably provide enablement for treatment of other diseases, such as headaches and respiratory tract disease with the micronutrient of claim 13 is maintained.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As stated in MPEP 2164.01(a), “there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”
The factors to be considered when determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, were described in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) as:
1. the nature of the invention;
2. the breadth of the claims;
3. the state of the prior art;
4. the relative skill of those in the art;
5. the predictability or unpredictability of the art;
6. the amount of direction or guidance presented [by the inventor];
7. the presence or absence of working examples; and
8. the quantity of experimentation necessary [to make and/or use the invention.



(1) The Nature of the Invention
Claim 13 is directed to a method of treating a mammal comprising administering a micronutrient composition, for a specific disease, as specific function a specific dose and time. Claim 19 is drawn wherein the specific disease is high blood pressure, headache, smooth muscle cell tension and respiratory tract disease. 

			(2) The Breadth of the claims

The claims will be given its broadest reasonable interpretation. The applicable rule for interpreting the claims is that “each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.” See MPEP 2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  In view of this rule, Claim 13 is drawn to treatment of any disease or specific function with the micronutrient.  The specification does not define or limit the disease to any specific condition. 

(3) The state of the prior art and (5) The predictability or unpredictability of the art
The instant application is enabling for reducing blood pressure (specific disease) and relaxation of the arterial walls (specification function) with the micronutrient of claim 13. However, the prior art is not enabling for treating all diseases with a micronutrient composition.  Furthermore, the claims are not enabled for treating respiratory tract infections and headaches with the claimed micronutrient composition. 
For example, The Merck Manual (https://www.merckmanuals.com/professional/infectious-diseases/respiratory-viruses/overview-of-viral-respiratory-infections;  accessed 4/8/22) teaches that respiratory tract infections are caused by viruses. The Merck manual teaches that viral respiratory tract infections are treated with supportive care of sometimes antiviral therapy. The Merck manual teaches that antibacterials should only be given when secondary bacterial infections develop. There is no teaching that a combination of vitamins and extracts are able to treat respiratory tract infections. 
The Mayo clinic teaches headache treatment depends on the diagnosis and symptoms (https://www.mayoclinic.org/diseases-conditions/chronic-daily-headaches/in-depth/headaches/art-20047375, accessed 4/8/22). The Mayo clinic teaches tension type headaches are treated with over the counter pain medicine (Tylenol, Motrin etc) and alternative therapies aimed at reducing stress (Acupuncture, CBT etc). The Mayo clinic teaches that treatment of migraine headaches includes, over the counter pain medicine (Tylenol, Motrin etc.) and prescription meds such as Imitrex. There is no teaching that a micronutrient composition comprising vitamins and extracts would be able to treat all headaches. 
There was no teaching found in the art that the micronutrient composition could treat other “diseases” such as cancers, infections, genetic conditions (Fragile X etc) or other diseases and conditions. 
Importantly, it would be highly unpredictable that a single composition would be able to treat all diseases.
Importantly, the state of the art at the time of the application is that the etiology and treatment of all diseases are not well understood and therapy can be challenging and complex.  Adding to the complexity are the many different diseases encompassed by the claims. Furthermore, there is not a clear understanding of the origin and pathophysiology of many diseases. 
It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Furthermore, the claimed diseases can have distinct etiologies and pathologies.   Given this fact, historically the development of new drugs has been difficult and time-consuming. 
Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
Thus, for treating diseases in general, the possibilities are vast and it would be highly unpredictable and require undue experimentation given the art and the breadth of the claims to determine if the micronutrient composition could treat all diseases. 

(4) The relative skill of those in the art

MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.

(6) The amount of direction or guidance presented (by the inventor) and (7) The presence or absence of working examples
The applicant provided sufficient guidance or direction regarding the potential treatment of blood pressure. Fig. 5 and 6 disclose reduction in ACE activity. 
In contrast, the applicant provides little in way of direction or guidance regarding treating of other diseases. There was no disclosure of treatment of respiratory tract infections, headaches or other diseases encompassed by the claims.
Therefore, the specification and working examples provided by the applicant support reducing blood pressure.




 (8) The quantity of experimentation necessary (to make and/or use the invention)
Owing to the factors listed above, especially in points 6 and 7, the amount of experimentation needed will be extensive in view of the lack of guidance by the inventor. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here. The instant breadth of the claim is broader than the disclosure, specifically, the instant claims are directed to the treatment of diseases with the micronutrient composition, but the specification, prior art or instant disclosure does not provide support for this. 
In conclusion, the instant application is enabling for reducing blood pressure (specific disease) and relaxation of the arterial walls (specification function) with the micronutrient of claim 13. but is not enabled for the treatment of all diseases, including respiratory tract infections and headaches. 

Response to Arguments
Applicant's arguments filed 7/7/22 have been fully considered but they are not persuasive. Applicants argue that in addition to blood vessels, the smooth muscle cells form a foundation of many contractile organs in a human body, including the respiratory tract, male and female reproductive tracts or GI tracks. Applicants argue that efficacy of the micronutrient composition in supporting cellular mechanisms resulting in relaxation of smooth muscle cells should extend to other organs built with this same type of cells. Applicants argue that the micronutrient composition can therefore be applied to address various pathologies originating or associated with a spasm of dysfunction of smooth muscle cells, such as respiratory problems (i.e. asthma)…PMS, erectile dysfunction, migraine headaches among other things. 
This argument is not persuasive because the claims are given its broadest reasonable interpretation. The applicable rule for interpreting the claims is that “each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.” See MPEP 2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  In view of this rule, Claim 13 is drawn to treatment of any disease or specific function with the micronutrient.  The specification does not define or limit the disease to any specific condition. However, the prior art and specification is not enabling for treating all diseases with a micronutrient composition.  There was no teaching found in the art that the micronutrient composition could treat other “diseases” such as cancers, infections, genetic conditions (Fragile X etc) or other diseases and conditions. Importantly, it would be highly unpredictable that a single composition would be able to treat all diseases. The applicant provided sufficient guidance or direction regarding the potential treatment of blood pressure (Fig. 5 and 6 disclose reduction in ACE activity). However, the applicant provides little in way of direction or guidance regarding treating of other diseases. There was no disclosure of treatment of respiratory tract infections, headaches or other diseases encompassed by the claims. The Applicants have provided no teaching in the art or data to suggest a possibility of the micronutrient composition would be able to treat a viral infection (respiratory infection) or the other conditions of 19. It would be highly unpredictable and require undue experimentation to determine if the micronutrient composition instantly claimed would be able to treat all diseases. 
Therefore, the rejection is maintained. 

Allowable Subject Matter
Claims 8-12 are allowable (please see objection to claims 8 and 13).  There was no prior art found that teaches or suggests the claimed micronutrient composition of claims 8-12 for treatment of hypertension. The Application is enabled for treatment of hypertension. The Applications provide data  regarding the potential treatment of blood pressure. Fig. 5 and 6 disclose reduction in ACE activity. The mechanism of ACE inhibition is well known for the treatment of hypertension. 




Conclusion
Claims 8 and 13 are objected. 
Claims 9-11 are allowed. 
Claims 13-20 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654